  8:20-cr-00078-BCB-SMB Doc # 131 Filed: 09/16/21 Page 1 of 1 - Page ID # 320




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:20-CR-78

        vs.                                              ADOPTION OF MAGISTRATE
                                                           JUDGE’S FINDINGS AND
ERIC NEVILLE,                                          RECOMMENDATION ON PLEA OF
                                                                 GUILTY
                      Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

(Filing 124) recommending that the Court accept Defendant’s plea of guilty. There are no

objections to the findings and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and

NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the Findings

and Recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation (Filing 124) is adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea; and

   3. This case shall proceed to sentencing.

Dated this 16th day of September, 2021.

                                                    BY THE COURT:


                                                    _________________________
                                                    Brian C. Buescher
                                                    United States District Judge
